Exhibit 10.69

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made as of October 4, 2007 (the
“Commencement Date”), by and among State Auto Financial Corporation, an Ohio
corporation (“State Auto Financial”), State Auto Property and Casualty Insurance
Company, a South Carolina domiciled insurance company (“State Auto P&C”), State
Automobile Mutual Insurance Company, an Ohio domiciled mutual insurance company
(“State Auto Mutual”), and Mark A. Blackburn (“Executive”). State Auto
Financial, State Auto P&C, State Auto Mutual and each of their respective
insurer subsidiaries and affiliates, present and future, are hereinafter
collectively referred to as “State Auto.”

Background Information

 

A.

State Auto P&C is the principal operating subsidiary of State Auto Financial and
the employer of record of all employees of State Auto. State Auto Financial is a
majority owned subsidiary of State Auto Mutual. State Auto Mutual is the
ultimate controlling person in the State Auto holding company system.

 

B.

As of the date of this Agreement, Executive serves as Executive Vice President
and Chief Operating Officer of State Auto.

 

C.

Executive and State Auto Financial are parties to an Executive Agreement dated
as of March 2, 2001 (the “Executive Agreement”), which, among other things,
addresses Executive’s continued service to State Auto in the event of an actual
or threatened change of control of State Auto Financial or State Auto Mutual.

 

D.

Prior to the date of this Agreement, Executive’s duties and responsibilities,
compensation arrangements and other employment related matters were not
reflected in a written employment agreement, other than those matters set forth
in Executive Agreement.

 

E.

The parties to this Agreement desire to set forth Executive’s duties and
responsibilities, compensation arrangements and other employment matters in this
Agreement.

 

F.

Concurrently with the execution of this Agreement, Executive and State Auto
Financial are entering into an Amended and Restated Executive Agreement (the
“A&R Executive Agreement”).

Statement of Agreement

The parties hereby acknowledge the accuracy of the foregoing Background
Information and hereby agree as follows:

Article I     A&R Executive Agreement.

The terms and conditions of the A&R Executive Agreement are incorporated into
this Agreement by reference.



--------------------------------------------------------------------------------

Article II     Employment.

State Auto hereby continues Executive’s employment, and Executive hereby accepts
such continued employment by State Auto, upon the terms and subject to the
conditions set forth in this Agreement. The terms and conditions of this
Agreement, together with the terms and conditions of the A&R Executive
Agreement, shall supercede and replace in their entirety the terms and
conditions of any other employment arrangement, whether oral or written, between
Executive and State Auto.

Article III    Duties; Term.

 

(A)

Duties.

Executive shall serve as Executive Vice President and Chief Operating Officer of
State Auto Financial and State Auto Mutual. As such, Executive shall perform
such duties as are customarily performed by an executive officer in such
positions and such other duties as may be assigned to him from time to time by
the chief executive officer of State Auto Financial and State Auto Mutual.
Executive shall devote Executive’s full time and attention and best efforts to
the performance of such duties.

Executive shall serve as an officer of any other State Auto subsidiary and/or
affiliate company as requested by the appropriate board of directors.

Executive shall serve as a director of any State Auto company if and for so long
as Executive shall be duly elected by the respective State Auto members or
shareholders at any time or times during the Employment Term. In the event
Executive’s employment is hereafter terminated, Executive agrees to tender his
resignation as a director from all State Auto companies on or prior to the
Employment Termination Date (as defined below).

 

(B)

Term.

The initial term of this Agreement shall be for a three-year period commencing
on the Commencement Date and ending on the third anniversary thereof, both dates
inclusive, unless such term is terminated at an earlier date pursuant to an
event described in Article V of this Agreement (the “Employment Term”). The term
of this Agreement shall be renewed at the end of any term hereof for additional
one-year terms, in which case the Employment Term shall include such renewal
term, unless one party notifies the other, in writing, of the intent not to
renew at least 90 days prior to the end of the current Employment Term. It is
understood and agreed that if Executive desires to renew the term of this
Agreement at such time on terms substantially similar to those set forth herein,
but State Auto does not, that shall constitute a termination without cause as
defined in Article V(E), below. It is further understood and agreed that if
State Auto desires to renew the term of this Agreement at such time on terms
substantially similar to those set forth herein but Executive does not
(including due to mandatory retirement at age 65, as permitted under regulations
Section 1625.12 of the Age Discrimination in Employment Act of 1967, (“ADEA”)),
that shall constitute a voluntary termination by Executive under Article V(C),
below. It is further understood that in the event State Auto and Executive agree
that Executive is to perform his duties for a period not to exceed 60 days
following the Employment Termination Date, that shall not effect a waiver of any
right Executive might have to severance benefits otherwise contemplated by the
terms of this Agreement.

 

2



--------------------------------------------------------------------------------

Article IV     Compensation.

State Auto agrees to pay to Executive, and Executive agrees to accept, the
following amounts as compensation in full for Executive’s services in any
capacity hereunder or in the performance of other like duties assigned to
Executive by the chief executive officer of State Auto Financial or State Auto
Mutual:

 

(A)

Base Compensation.

During the Employment Term, State Auto shall pay to Executive a base salary (the
“Base Salary”) in the amount of $425,000 per year, payable in accordance with
State Auto’s general policies and procedures for payment of compensation to its
salaried personnel, plus such increases in annual base compensation that the
chief executive officer of State Auto Financial may recommend to the
Compensation Committee of the Board of Directors of State Auto Financial (the
“STFC Compensation Committee”) for their approval and recommendation to the
Board of Directors of State Auto Financial. The compensation of Executive shall
be reviewed by the chief executive officer of State Auto Financial or the STFC
Compensation Committee no less often than once each calendar year during the
Employment Term and may be increased by the chief executive officer of State
Auto Financial as he determines in the good faith exercise of his business
judgment based on such factors as he deems appropriate. In no event shall the
Base Salary be less than the Base Salary set forth above; provided, however,
that a request by State Auto that Executive reduce or suspend any portion of his
compensation, bonus or other payments will not constitute ground for a claim by
Executive that he has suffered an involuntary Termination Without Cause (as
defined below).

 

(B)

Participation in Short Term Incentive Compensation Plans.

Executive shall participate in the State Auto Financial Corporation Leadership
Bonus Plan (the “LBP”), the State Auto Quality Performance Bonus Plan (the
“QPB”), and any other short term incentive compensation plan of State Auto
(collectively, the “Short Term Incentive Plans”) generally made available to
executives of State Auto, so long as State Auto continues to offer that
particular Short Term Incentive Plan to executives and on the terms and
conditions as determined and approved by the STFC Compensation Committee. It is
understood and agreed that any particular Short Term Incentive Plan may be
amended, suspended or terminated by the STFC Compensation Committee at any time.

 

(C)

Restricted Stock Award.

Concurrently with the execution of this Agreement, Executive shall receive an
award of 25,000 common shares of State Auto Financial, all of which shares shall
be subject to restrictions on transfer and risk of forfeiture until the third
anniversary of the Commencement Date (the “restricted shares”). The award of the
restricted shares shall be made pursuant to the terms of the State Auto
Financial Corporation Amended and Restated Equity Incentive Compensation Plan,
as amended from time to time, and the terms set forth in a separate Restricted
Stock Agreement being concurrently executed by Executive and State Auto
Financial.

 

(D)

Long Term Incentive Compensation Plan.

Executive shall participate in the State Auto Financial Corporation Long Term
Incentive Plan and any other long term cash incentive compensation plan of State
Auto (collectively, the “Long Term Incentive Plans”), generally made available
to executives of State Auto, so long as State

 

3



--------------------------------------------------------------------------------

Auto continues to offer that particular Long Term Incentive Plan to executives
and on the terms and conditions determined and approved by the STFC Compensation
Committee. It is understood and agreed that any particular Long Term Incentive
Plan may be amended, suspended or terminated by the STFC Compensation Committee
at any time.

 

(E)

Participation in Retirement Plan and Rights under Other Agreements.

 

(1)

Executive shall be entitled to participate in the following plans: (a) any State
Auto employee stock purchase plan; (b) the State Auto Insurance Companies
Employee Retirement Plan, a noncontributory, defined benefit retirement plan,
qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended
(the “Code”); (c) the State Auto Insurance Companies Capital Accumulation Plan,
a defined contribution plan, qualified under Section 401(k) of the Code; and
(d) any successor or similar stock purchase or retirement plans generally made
available to employees of State Auto, so long as State Auto continues to offer
such plans or similar plans to employees of State Auto. It is understood and
agreed that the foregoing plans or any successor or similar plans may be
amended, suspended, or terminated by State Auto at any time.

 

(2)

Executive may participate, if selected to do so by the STFC Compensation
Committee, in any of State Auto’s nonqualified, unfunded, non-contributory
supplemental executive retirement plans, including but not limited to, the
Supplemental Retirement Plan for Executive Employees of State Auto Insurance
Companies, the State Auto Property & Casualty Insurance Company Amended and
Restated Incentive Deferred Compensation Plan and the State Auto Financial
Corporation Supplemental Executive Retirement Plan, or any successor or similar
retirement plans made available to executives of State Auto, so long as State
Auto continues to offer such plans or successor or similar plans to executives
of State Auto and on the terms and conditions determined and approved by the
STFC Compensation Committee. It is understood and agreed that the foregoing
plans or any successor or similar plans may be amended, suspended or terminated
by State Auto at any time.

 

(3)

Executive shall be entitled to participate in the Amended and Restated Equity
Incentive Compensation Plan or any other equity based compensation plans of
State Auto (the “Equity Plans”), generally made available to executives of State
Auto. It is understood and agreed that any Equity Plan may be amended, suspended
or terminated by the STFC Compensation Committee at any time.

 

(F)

Fringe Benefits.

In addition to the benefits provided for in Article IV, Executive shall receive
and enjoy any and all fringe benefits generally made available to employees of
State Auto as described in State Auto’s Employee Reference Guide, in accordance
with State Auto’s regular employment policies and practices. In addition, the
STFC Compensation Committee and the Boards of Directors of State Auto Financial
and State Auto Mutual shall have the authority to grant such additional fringe
benefits and perquisites to Executive as each, in its discretion, deems
appropriate. In addition, Executive shall be entitled to reimbursement for all
out-of-pocket expenses incurred by Executive in the performance of his duties
hereunder; provided that such reimbursement shall be in accordance with State
Auto’s then existing policy regarding the same. It is understood and agreed that
any fringe benefits may be amended, suspended or terminated by the STFC
Compensation Committee or other authorized entity at any time.

 

4



--------------------------------------------------------------------------------

(G)

Participation in Future Compensation, Retirement, and Fringe Benefit Plans.

In addition to the benefits provided for in Article IV, Executive shall
participate in and shall also receive and enjoy such other compensation,
retirement, or fringe benefits which are now or in the future generally made
available to executives of State Auto.

Article V     Termination.

 

(A)

Disability.

If during the Employment Term Executive shall be unable to perform substantially
his duties hereunder because of illness or other incapacity (referred to
hereafter as “Disability”), and such Disability shall persist for a period of at
least six months in any 12-month period, State Auto shall thereafter have the
right, on not less than 45-days’ written notice to Executive, to terminate
Executive’s employment, in which case the date of employment termination shall
be not less than the 45th day following the date of written notice. State Auto
shall be obligated to pay Executive, upon Executive’s termination of employment,
an annual amount equal to 80% of Executive’s then-current Base Salary, less any
benefits to which Executive might be entitled under State Auto’s long term
disability plan described in State Auto’s Employee Reference Guide that is in
effect as of the date of such Employment Termination Date (as defined below).
The compensation provided under this Section shall continue for the full period
of Disability or until Executive attains age 65, whichever first occurs.

A pro rata share of the compensation to which Executive is entitled pursuant to
Article IV Sections (B) and (D) hereof shall be paid pursuant to the terms of
any Short Term Incentive Plans and Long Term Incentive Plans (collectively, the
“Bonus Plans”), provided the bonus contemplated by any of the Bonus Plans is in
fact earned under the terms of such Bonus Plan then in effect for the particular
period in which Executive incurs a Disability. Said pro rata share of the bonus
due under the LBP shall be determined by dividing a numerator equal to the
number of whole months that have elapsed in the calendar year on the date of
Executive’s Disability by the denominator of 12. Said pro rata share of any
bonus due under the QPB Plan shall be determined by dividing a numerator equal
to the number of whole months that have elapsed in the calendar quarter on the
date of Executive’s Disability, divided by a denominator of three. The pro-rata
share of the payment due under a particular Long Term Incentive Plan shall be
determined by dividing a numerator equal to the number of whole months that have
elapsed in the Long Term Incentive Plan’s measurement period on the date of
Executive’s Disability divided by a denominator equal to the number of whole
months in the measurement period applicable to that award. If any bonus due
under the Bonus Plans is earned under Article IV Sections (B) and (D),
respectively, said sums will be paid to Executive within 75 days following the
end of the calendar quarter or calendar year, as the case may be, following the
determination by State Auto that the bonus due under the applicable Bonus Plan
has in fact been earned pursuant to the terms of each such bonus opportunity,
but in any event no later than the December 31 following the 75-day period after
such determination calendar quarter or calendar year.

A determination of Disability shall be subject to the certification of a
qualified medical doctor agreed to by State Auto and Executive or, in the event
of Executive’s incapacity to designate a qualified medical doctor, by
Executive’s legal representative. If State Auto and Executive (or his legal
representative, as the case may be) fail to agree upon a qualified medical
doctor, each party shall nominate a qualified medical doctor and the two doctors
shall select a third doctor, who shall make the determination as to Disability.

 

5



--------------------------------------------------------------------------------

In addition to the foregoing disability compensation described in this Article V
Section (A), Executive shall continue to receive such health insurance benefits
or their equivalent as he and his spouse receive on the Commencement Date, as
well as such group life insurance as Executive has in place on his life, as of
the date of Disability, pursuant to the terms of such plans as are generally
made available to State Auto employees.

 

(B)

Death.

In the event of Executive’s death during his employment hereunder, in addition
to any other benefits to which any person would be entitled upon Executive’s
death, State Auto shall continue to pay his then-current Base Salary for a
period of 12 full calendar months following the month in which his death occurs.

A pro rata share of the compensation to which Executive is entitled pursuant to
Article IV Sections (B) and (D) hereof shall be paid pursuant to the terms of
the Bonus Plans, provided the bonus contemplated by any of the Bonus Plans is in
fact earned under the terms of such Bonus Plan then in effect for the particular
period in which Executive were to die. Said pro rata share of the bonus due
under the LBP shall be determined by dividing a numerator equal to the number of
whole months that have elapsed in the calendar year on the date of Executive’s
death by the denominator of 12. Said pro rata share of any bonus due under the
QPB Plan shall be determined by dividing a numerator equal to the number of
whole months that have elapsed in the calendar quarter on the date of
Executive’s death, divided by a denominator of three. The pro-rata share of the
payment due under a particular Long Term Incentive Plan shall be determined by
dividing a numerator equal to the number of whole months that have elapsed in
the Long Term Incentive Plan’s measurement period on the date of Executive’s
death divided by a denominator equal to the number of whole months in the
performance period applicable to that award. Executive’s compensation for the
period following his death shall be paid to the beneficiary indicated on the
Beneficiary Designation attached as Exhibit A. If any bonus due under the Bonus
Plans is earned under Article IV Sections (B) and (D), respectively, said sums
will be paid to the Beneficiary within 75 days following the end of the calendar
quarter or calendar year, as the case may be, following the determination by
State Auto that the bonus due under the applicable Bonus Plan has in fact been
earned pursuant to the terms of each such bonus opportunity, but in any event no
later than December 31 following the 75-day period after such determination
calendar quarter or calendar year.

In addition to the foregoing, in the event of Executive’s death during his
employment hereunder, Executive’s spouse shall be entitled to participate in
State Auto’s fringe benefit programs as would the spouse of any other deceased
State Auto employee in similar circumstances.

 

(C)

Voluntary Termination.

Except as provided in the A&R Executive Agreement, in the event Executive
voluntarily terminates his employment, including, without limitation, retirement
initiated solely by Executive and mandatory retirement at age 65 (as permitted
by Section 1625.12 of the ADEA regulations), he shall cease to receive
compensation as of the Employment Termination Date, except for any Base Salary
accrued and unpaid through the Employment Termination Date and that to which he
may then be entitled pursuant to the Bonus Plans. It is understood and agreed
that as respects any particular Bonus Plan, Executive is required to be employed
by State Auto on the date such amount is paid, such amount to be paid only if he
had in fact earned such bonus under the terms of such Bonus Plan.

 

6



--------------------------------------------------------------------------------

(D)

Involuntary Termination for Cause.

 

(1)

In the event that the Boards of Directors of State Auto Mutual and State Auto
Financial (collectively, the “Boards”) jointly determine in good faith that
Executive’s employment should be terminated for Cause, as defined in subsection
(D)(2), below, then Executive shall be entitled: (a) to receive payment of any
Base Salary accrued through the Employment Termination Date; and (b) to receive
the compensation to which he may be entitled pursuant to the Bonus Plans, as
then in effect. If the Boards decide, in good faith, to terminate Executive’s
employment as provided in this Section, State Auto will give Executive written
notice of its actions and Executive’s employment shall cease on the Employment
Termination Date. It is further understood and agreed that should Executive
dispute the fact that Cause, as defined herein, exists for such termination,
Executive has the right to pursue a claim in Arbitration under Section 13 of the
A&R Executive Agreement for such benefits that would otherwise have been due to
him under Section (E) of this Article V had he not been terminated for Cause.

 

(2)

For purposes of this Section D of Article V, it is understood and agreed that
“Cause” shall mean the following: (a) the willful and continued failure of
Executive to perform Executive’s duties with State Auto (other than any such
failure resulting from incapacity due to a Disability), after a written demand
for performance is delivered to Executive by the Boards which specifically
identifies the manner in which the Boards believe, in good faith, that Executive
has not performed Executive’s duties; (b) the willful engaging by Executive in
illegal conduct or gross misconduct which has a material adverse effect on State
Auto, as determined by the Boards in good faith; (c) the breach of any provision
of Article VII hereof which has a material adverse effect on State Auto, as
determined by the Boards in good faith; or (d) the willful failure to comply
with any State Auto code of conduct or code of ethics applicable to Executive,
as determined by the Boards in good faith. For purposes of this provision, no
act or failure to act, on the part of Executive, shall be considered “willful”
unless it is done, or omitted to be done, by Executive in bad faith or without
reasonable belief that Executive’s action or omission was in the best interests
of State Auto. Any act, or failure to act, based upon authority given pursuant
to a resolution duly adopted by the Boards or upon the advice of counsel for
State Auto, shall be conclusively presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of State Auto.

 

(E)

Involuntary Termination without Cause.

In the event that the employment of Executive is terminated for any reason other
than death, Disability, voluntary termination of employment by Executive, or for
Cause (such reason is hereafter referred to as a “Termination Without Cause”),
Executive, or his designated beneficiary, shall be entitled to the lesser of his
then current Base Salary for twenty-four months after termination of employment
or his then current Base Salary for the number of months until Executive attains
age 65. In addition, Executive shall be entitled to receive the average of the
annual aggregate bonus under the Short Term Incentive Plans (or its successors)
earned by the Executive in each of the two calendar years immediately preceding
the calendar year in which the Termination without Cause occurs and the average
of the amount earned under the Long Term Incentive Plans in each of the two
calendar years immediately preceding the calendar year in which the Termination
without Cause occurs. In addition, in this event, Executive shall be entitled:
(a) to receive payment of any Base Salary accrued through the date of
termination of employment and (b) to receive a pro-rated amount of compensation
to which he may be entitled pursuant to the Short Term Incentive Plans and Long
Term Incentive Plans, as then in

 

7



--------------------------------------------------------------------------------

effect, based on the effective date of the termination described in this section
(E). Such amounts shall be paid within 75 days following the end of the calendar
quarter or calendar year, as the case may be, following the determination by
State Auto that the bonus due under the applicable Bonus Plan has in fact been
earned pursuant to the terms of each such bonus opportunity, but in any event no
later than the December 31 following the 75-day period after such determination
calendar quarter or calendar year.

 

(F)

Change of Control.

In the event that State Auto shall undergo a Change of Control, as defined in
the A&R Executive Agreement, and if Executive then becomes entitled to receive
the Severance Benefits, as defined in and payable under the A&R Executive
Agreement, all rights and privileges under this Agreement shall automatically
terminate, except for any Base Salary accrued and unpaid through the Employment
Termination Date. The parties understand and agree that the terms and conditions
of the A&R Executive Agreement are intended to apply only in the event of a
Change of Control (as defined in the A&R Executive Agreement), and in the
absence of any such Change of Control, the terms and provisions of this
Agreement shall govern and apply exclusively with respect to Executive’s
employment by State Auto.

 

(G)

Mitigation.

In the event that Executive voluntarily terminates his employment, as set forth
in Article V Section (C) herein, or Executive’s employment is Terminated Without
Cause, as set forth in Article V Section (E) herein, or Executive’s employment
is terminated pursuant to a Change of Control, as set forth in Article V Section
(F) herein, Executive shall have no duty to mitigate his damages by seeking
other employment, and State Auto shall not be entitled to set off against
amounts payable hereunder any compensation which he may receive from future
employment.

 

(H)

Specified Employee Delay.

In the event Executive is a “specified employee” as defined in Section 409A of
the Code, any payments under this Agreement due to a separation from service and
subject to Section 409A of the Code shall be delayed until a date that is six
months after the date of separation from service (or, if earlier, the date of
death of Executive). Payments to which a “specified employee” would otherwise be
entitled during the first six months following the date of separation shall be
accumulated and paid as of the first date of the seventh month following the
date of separation from service.

 

(I)

Date of Employment Termination.

For purposes of this Agreement, the “Employment Termination Date” shall mean:
(a) with respect to termination of employment due to a Disability, the 45th day
following the date written notice is given to Executive of State Auto’s
intention to terminate his employment due to a Disability; (b) with respect to
death, the date of Executive’s death; (c) with respect to a voluntary
termination of employment, the date such voluntary termination becomes
effective; (d) with respect to a termination of employment for Cause, the 30th
day following the date written notice is given to Executive of State Auto’s
termination of his employment for Cause; or (e) with respect to a Termination
Without Cause, the date such Termination Without Cause becomes effective.

 

8



--------------------------------------------------------------------------------

Article VI     Executive’s Rights Under Certain Plans.

Notwithstanding anything contained herein, State Auto agrees that the benefits
provided to Executive herein are in addition to any rights and privileges to
which Executive may be entitled as an employee of State Auto under any
retirement, pension, insurance, hospitalization, or other plan which may now or
hereafter be in effect, it being understood that, except to the extent currently
provided in such plans, Executive shall have the same rights and privileges to
participate in such plans or benefits as any other employee of State Auto.

Article VII     Confidential Information; Noncompetition Agreement.

 

(A)

Confidential Information.

Executive agrees to receive Confidential Information (as defined below) of State
Auto in confidence, and not to disclose to others, assist others in the
application of, or use for his own gain, such information, or any part thereof,
unless and until it has become public knowledge or has come into the possession
of such other or others by legal and equitable means and other than as a result
of disclosure by Executive. Executive further agrees that, upon termination of
his employment with State Auto, all documents, records, notebooks, and similar
repositories (including electronic formats) containing Confidential Information,
including copies thereof, then in Executive’s possession, whether prepared by
him or others, will be left with State Auto. For purposes of this Article VII,
“Confidential Information” means information disclosed to Executive or known by
State Auto, which is not generally known in the business in which State Auto is
or may become engaged, including, but not limited to, information about State
Auto’s services, trade secrets, financial information, customer lists, books,
records, memoranda, and other proprietary information of State Auto. Executive
further agrees that the obligation to maintain confidentiality created by this
Article VII shall continue in effect for the duration of this Agreement and for
three years following the termination of Executive’s employment with State Auto,
but that thereafter this obligation shall expire.

 

(B)

Devotion of Time to Performance of Duties.

Executive further agrees that during the Employment Term he will devote
substantially all of his time and effort to the performance of his duties
hereunder and will refrain from engaging on his own behalf or on the behalf of a
third party in any line of activities or business in which State Auto is or may
become engaged. Notwithstanding the foregoing, Executive shall be allotted
reasonable time for personal appointments unrelated to the performance of his
duties for State Auto. Executive may serve on the board of directors of a public
company subject to the approval of the State Auto Mutual Nominating and
Governance Committee and subject to the applicable provisions of the State Auto
Mutual Board of Directors Corporate Governance Guidelines, the State Auto Code
of Business Conduct and/or any other applicable State Auto policy. Executive may
serve on the board of directors of other organizations, including civic and
charitable organizations, subject to the provisions of the State Auto Code of
Business Conduct and/or any other applicable State Auto policy.

 

(C)

Noncompetition Agreement.

 

(1)

For a period of two years following the Employment Termination Date (the
“Noncompetition Period”), Executive agrees that he shall not, directly or
indirectly, engage in the property and casualty insurance underwriting business
as conducted by State Auto as of the Employment Termination Date in any state
that State Auto conducts

 

9



--------------------------------------------------------------------------------

 

its property and casualty insurance business as of the Employment Termination
Date. However, except as provided in the next sentence, the foregoing shall not
prohibit Executive from being employed by, or providing services to: (i) a
company primarily engaged in the business of reinsurance, determined as of the
end of the immediately preceding calendar year, (ii) a Small Insurer (as defined
below) or (iii) a Non-P&C Insurer (as defined below) during the Noncompetition
Period. For purposes of this Agreement: (a) “Small Insurer” shall mean an
insurance holding company system in which the aggregate direct written premiums
of all property and casualty insurers included in that insurance holding company
system is $400 million or less as of the end of the immediately preceding
calendar year; and (b) “Non-P&C Insurer” shall mean an insurance holding company
system in which the aggregate direct written premiums of all insurers included
in that insurance holding company system (the “Aggregate Premiums”) is greater
than $5.0 billion and the aggregate direct written premiums for personal lines
and standard commercial lines insurance is less than 50% of the Aggregate
Premiums, in each case as of the end of the immediately preceding calendar year.

 

(2)

Nothing in this Section (C) shall be construed to prohibit Executive from
owning, directly or indirectly, less than 5% of the securities of any class of
any company listed on a national securities exchange or traded in the
over-the-counter securities market.

 

(3)

For purposes of this Agreement, the term “directly or indirectly” shall mean on
Executive’s own behalf, or as an officer, director, shareholder, member,
partner, owner, agent, consultant, advisor, coach, or employee of any
corporation, partnership, limited liability company or other entity.

 

(4)

During the Noncompetition Period, Executive agrees that he will not, directly or
indirectly, solicit, recruit, approach, counsel or attempt to induce any person
who is then in the employ of State Auto to leave the employ of State Auto, or
employ or attempt to employee any such person.

 

(5)

The Noncompetition Period shall be tolled (i.e., temporarily suspended) during
the period of any violation or attempted violation of this Section by Executive.
State Auto shall provide written notice to Executive of any tolling of the
Noncompetition Period.

 

(6)

Executive understands that this Section is an essential element of this
Agreement and that State Auto would not have entered into this Agreement without
this Section being included in it. Executive acknowledges that this Section is
reasonable and appropriate in all respects. In the event of any violation or
attempted violation of this Section, Executive specifically acknowledges and
agrees that State Auto’s remedy at law will be inadequate, that State Auto and
its businesses and business relationships will suffer irreparable injury and,
therefore, State Auto shall be entitled to injunctive relief upon such breach in
addition to any other remedy to which it may be entitled, either in law or in
equity, without the necessity of proof of actual damage. If any of the
provisions of this Section shall be held to be unenforceable because of the
duration of such provision, the area covered thereby, or the type of conduct
restricted therein, the parties agree that the court or arbitral body making
such determination shall have the power to modify the duration, geographic area
and/or other terms of such provision to the maximum extent permitted by law and,
as so modified, said provision shall then be enforceable to the maximum extent
permitted by law.

 

10



--------------------------------------------------------------------------------

(7)

During the Noncompetition Period, Executive shall refrain from making any
statements, written or oral, in respect of State Auto or any of its affiliates,
directors and officers, or any business or services engaged in or performed by
State Auto, which would tend to detract from State Auto’s reputation, except
that nothing in this Section shall prevent either party from making any
disclosures to professionals retained by either party or that may be required by
law, regulation or legal process.

 

(D)

Forfeiture Events.

The Boards may, in their discretion, require that all or any portion of the
termination benefits provided under Article IV Sections (A) through (E) (the
“Termination Benefits”) are subject to an obligation of repayment to State Auto
upon: (i) the violation of the non-competition and/or confidentiality covenants
applicable to the Executive, as described in Sections (A) and (C) above; (ii) a
financial restatement where (1) the amount of Executive’s Termination Benefits
were calculated based upon the achievement of certain financial results that
were subsequently the subject of a financial statement restatement;
(2) Executive engaged in fraudulent misconduct that caused or substantially
contributed to the need for the financial statement restatement; and (3) the
amount of Executive’s Termination Benefits would have been lower than the amount
actually awarded to such Executive had the financial results been properly
reported; or (iii) Executive has engaged in any wrongful conduct during the
employment term which has a material adverse effect on State Auto as determined
by the Boards, in good faith. This Section (D) shall not be State Auto’s
exclusive remedy with respect to such matters.

Article VIII     Successors.

 

(A)

As to State Auto.

This Agreement shall inure to the benefit of and be binding upon State Auto, its
successors and assigns, including without limitation, any person, partnership,
or corporation which may acquire voting control of State Auto Financial or all
or substantially all of its assets and business, or which may be a party to any
consolidation, merger, or other transaction that results in a Change of Control
of State Auto Financial or State Auto Mutual.

 

(B)

As to Executive.

This Agreement shall also inure to the benefit of and be binding on Executive,
his heirs, successors, and legal representatives.

Article IX     COBRA Continuation Coverage.

Notwithstanding any provision of this Agreement to the contrary, in the event of
any “qualifying event,” as defined in Section 4980B(f) of Code, Executive and
his qualifying beneficiaries shall be entitled to continuation of health care
coverage, as provided under Section 4980B(f) of the Code. The foregoing is
intended as a statement of Executive’s continuation coverage rights and is in no
way intended to limit any greater rights of Executive or his qualified
beneficiaries under this Agreement. If a greater benefit is available to
Executive or his qualifying beneficiaries under this Agreement or otherwise,
Executive or his qualified beneficiaries may forego continuation coverage and
elect instead such greater benefit.

 

11



--------------------------------------------------------------------------------

Article X     Indemnification.

State Auto, as provided for in its Amended and Restated Articles of
Incorporation, its Amended and Restated Bylaws, and its Indemnification
Agreement with Executive, shall indemnify Executive to the full extent of the
general laws of the State of Ohio, now or hereafter in force, including the
advance of expenses under procedures provided by such laws.

Article XI     General Provisions.

 

(A)

Entire Agreement.

This Agreement, together with the A&R Executive Agreement, contains the entire
agreement of the parties hereto with respect to the employment of Executive by
State Auto, and completely supersedes any prior verbal or written employment
agreements, executive agreements or arrangements between the parties hereto. The
parties hereto agree that this Agreement cannot be hereafter amended, modified,
or supplemented in any respect, except by a subsequent written agreement signed
by both parties hereto. The parties also agree that this Agreement shall be
amended and/or modified as necessary to comply with Section 409A of the Code or
regulations issued thereunder.

 

(B)

Applicable Law.

This Agreement shall be governed in all respects by the laws of the State of
Ohio, without giving effect to any of its conflict of law provisions.

 

(C)

Notices.

All notices under this Agreement shall be in writing and will be duly given if
sent by registered or certified mail to the respective parties to the addresses
set forth below or such other addresses as the parties may hereafter designate
in writing for such purpose:

 

(1)

If to either State Auto Financial, State Auto P&C or State Auto Mutual, to 518
East Broad Street, Columbus, Ohio 43215, Attention: Corporate Secretary; and

 

(2)

If to Executive, to the address set forth in the attached Exhibit A.

 

(D)

Assignment.

Except as expressly provided herein, neither this Agreement nor any rights,
benefits, or obligations hereunder may be assigned by Executive without the
prior written consent of State Auto Mutual and State Auto Financial.

 

(E)

Capacity.

 

1.

State Auto Financial, State Auto P&C and State Auto Mutual represent and warrant
to Executive that they have the capacity and right to enter into this Agreement
and perform all of their obligations under this Agreement without any
restriction by any agreement, document, restrictive covenant, or otherwise.

 

2.

Executive represents and warrants to State Auto Financial, State Auto P&C and
State Auto Mutual that he has the capacity and right to enter into this
Agreement and perform

 

12



--------------------------------------------------------------------------------

 

all of his services and other obligations under this Agreement without any
restriction by any agreement, document, restrictive covenant, or otherwise.

 

(F)

Waiver.

The failure by a party to exercise or enforce any of the terms or conditions of
this Agreement will not constitute or be deemed a waiver of that party’s rights
hereunder to enforce each and every term of this Agreement. The failure by a
party to insist upon strict performance of any of the terms and provisions
herein will not be deemed a waiver of any subsequent default in the terms or
provisions herein.

 

(G)

Rights and Remedies Cumulative.

All rights and remedies of the parties hereunder are cumulative.

 

(H)

Divisibility.

The provisions of this Agreement are divisible. If any such provision shall be
deemed invalid or unenforceable, it shall not affect the applicability or
validity of any other provision of this Agreement, and if any such provision
shall be deemed invalid or unenforceable as to any periods of time, territory,
or business activities, such provision shall be deemed limited to the extent
necessary to render it valid and enforceable.

 

(I)

Captions and Titles.

Captions and titles have been used in this Agreement only for convenience and in
no way define, limit, or describe the meaning of any Article or any part
thereof.

THE REST OF THIS PAGE INTENTIONALLY LEFT BLANK

 

13



--------------------------------------------------------------------------------

STATE AUTO FINANCIAL CORPORATION

   

By

 

/s/ Robert P. Restrepo, Jr.

     

/s/ Mark A. Blackburn

 

Robert P. Restrepo, Jr., Chairman,

     

MARK A. BLACKBURN

 

President and Chief Executive Officer

     

 

STATE AUTOMOBILE MUTUAL INSURANCE COMPANY


   

By

 

/s/ Robert P. Restrepo, Jr.

       

Robert P. Restrepo, Jr., Chairman,

       

President and Chief Executive Officer

     

 

STATE AUTO PROPERTY AND CASUALTY
INSURANCE COMPANY

   

By

 

/s/ Robert P. Restrepo, Jr.

       

Robert P. Restrepo, Jr., Chairman,

       

President and Chief Executive Officer

     

 

14